Citation Nr: 0116968	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-40 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected herniated nucleus pulposus, from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1964.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 RO decision 
which granted service connection for herniation of nucleus 
pulposus and assigned a 40 percent evaluation, effective from 
May 29, 1991, the date of receipt of the veteran's original 
claim for service connection.  The Board remanded the appeal 
to the RO for additional development in October 1998.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for a VA examination scheduled in March 2000 in 
conjunction with his claim for a rating in excess of 40 
percent for service-connected herniated nucleus pulposus.  

2.  The medical evidence of record since service connection 
was granted shows that the veteran's herniated nucleus 
pulposus does not cause more than severe recurring attacks 
with intermittent relief; the low back disability is not more 
closely analogous to pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected herniated nucleus pulposus are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
including Diagnostic Code 5293 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An Application for VA Compensation for a claim of service 
connection for a low back disorder was received from the 
veteran on May 29, 1991.  

A VA outpatient report associated with the claims file in 
July 1991 shows the veteran was seen for low back pain in 
March 1991.  At that time, the veteran reported that he had 
chronic low back pain since an injury in service.  The 
diagnoses included lumbosacral strain and probable 
degenerative joint disease with history of injury.  

A VA examination in July 1991 included very few findings, but 
noted that the veteran had radiculopathy into his right lower 
extremity.  The diagnoses included right iliac pain with 
radiculopathy.  

A VA neurological examination in October 1991 shows flexion 
of the veteran's spine was limited to about 20 degrees.  
Straight leg raising was negative, bilaterally, although the 
motion did produce pain on the right side in the buttock 
area.  There was mild tenderness in the right buttock.  There 
was a slight decrease in sensory discrimination in the L3 
dermatome on the left.  Deep tendon reflexes were 1+, 
bilaterally at the heel cords, 2+ on the right knee, and 1+ 
at the left knee.  Strength was decreased for hip extension.  
The veteran was able to stand on his toes and walk on is 
heels.  The impression was chronic low back pain with 
possible L4 radiculopathy.  The examiner recommended EMG and 
nerve conduction studies.  The record shows that the veteran 
failed to report for additional testing scheduled in August 
and October 1991, and that no additional testing was 
scheduled.  

A CT scan of the veteran's lumbosacral spine in November 1991 
showed a central bulging disc at L4-5 and L5-S1.  The report 
indicated that there had been no change from an earlier scan 
in January 1991.  

By rating action in November 1991, service connection was 
established for herniated nucleus pulposus based on a 
diagnosis of herniated nucleus pulposus at L5-S1 in service, 
current evidence of chronic back pain, and additional 
findings on VA examination in July 1991.  The RO assigned a 
40 percent evaluation, effective from May 29, 1991, the date 
of receipt of the veteran's original claim for service 
connection.  The veteran perfected an appeal to the rating 
assigned for his low back disability.  

A VA progress note associated with the claims file in October 
1992 shows the veteran was seen in July 1992 for chronic low 
back pain extending from his lower back down the lateral side 
of his right leg to his toes.  The veteran also reported 
numbness to sharp pain around the knee and in three toes of 
his right foot.  On examination, strength was normal.  
Straight leg raising produced mild to moderate pain at 50 
degrees.  There was some subjective numbness in the lateral 
aspect of the foot and knee.  Ankle jerk was decreased on the 
right and slightly decreased in the right knee.  The examiner 
noted that a CT scan showed right herniated disc with 
evidence of nerve root compression.  An MRI was not done, but 
the CT scan was considered of good quality.  An outpatient 
report in October 1992 indicated that the veteran's low back 
pain was about the same since his last visit.  Strength was 
5/5.  The impression was chronic S1 radiculopathy.  

When examined by VA in May 1993, the veteran reported 
worsening back pain for the past several years.  The veteran 
reported that his pain was constant, but worse in the 
morning, and that it limited his physical activities, such as 
walking up stairs, bending, lifting, etc.  On examination, 
there was no significant spinal deviation.  There was 
localized tenderness over the ilio-lumbar area on the left 
side, and questionable tenderness over the sciatic notch on 
the right side.  Painless active motion showed forward 
flexion from 0 to 65 degrees, with backward extension from 0 
to 15 degrees.  Lateral flexion to the right was from 0 to 20 
degrees and 0 to 25 degrees on the left side.  There was 
slight muscle weakness in the right lower extremity measuring 
from 3.5 to 4/5.  Deep tendon reflexes were diminished in the 
right knee and ankle.  Sensation to pin prick was slightly 
diminished on the right lower extremity in the L5-S1 
distribution.  Straight leg raising was positive at 50 
degrees on the right and 60 degrees on the left.  The 
assessment included residual strain injury of the lumbar 
spine and traumatic degenerative joint disease and herniated 
disc of L5-S1 on the right side.  Nerve conduction studies of 
the right lower extremity were within normal limits.  The 
examiner indicated that the veteran did not wish to have an 
EMG study.  

Copies of VA nerve conduction study reports in May and 
October 1993 were associated with the claims file in November 
1993.  The impression in the May 1993 report was normal 
study.  S1 radiculopathy was the impression in October 1993.  

A VA progress note associated with the claim file in December 
1993 shows the veteran was seen in February and June 1993.  
In February, straight leg raising was positive at 45 degrees, 
with post thigh pain.  In June, the assessment was S1 
radiculopathy secondary to herniated nucleus pulposus at L5-
S1, by CT scan.  

When examined by VA in May 1995, the veteran reported an 
intermittent pattern of pain, occasionally radiating down the 
right leg, worse with changes in the weather.  The veteran 
reported difficulty bending or lifting more than 30 pounds.  
He reported a numb-like feeling in both legs, but denied any 
bowel or bladder problems.  The veteran reported that he took 
anti-inflammatory agents and pain pills.  He reported that he 
was able to do light work and was currently working a 
temporary physical job whenever available.  On examination, 
there was diffuse mild muscle flabbiness over the lumbosacral 
spine, but no apparent spinal deviation.  There was no 
localized tenderness, though the veteran reported some dull 
pain in the deep area of his lumbosacral spine.  There was 
negative sciatic notch tenderness.  Painless active forward 
flexion was from 0 to 45 degrees, with extension from 0 to 10 
degrees.  Lateral flexion was from 0 to 15 degrees, 
bilaterally.  Muscle strength was 4.5 to 5 in both lower 
extremities.  Deep tendon reflexes were 1+ at the knees and 
ankles, bilaterally, except for right ankle jerk which was 
markedly diminished.  Pinprick sensation was unremarkable.  
Straight leg raising was negative on the left side and 
elicited low back pain on the right side at 50 degrees.  The 
examiner noted that prior CT scans and x-ray studies showed 
lateral disc herniation at L5-S1.  The assessment included 
lumbosacral spondylosis with degenerative disc disease, 
radiculopathy on the right and unremarkable peripheral nerve 
condition, except for lumbosacral radiculopathy on the right.  

Copies of VA treatment records from the Lebanon, PA VAMC, 
associated with the claims file in July 1995, show treatment 
for various ailments from 1994 to 1995.  The records show no 
complaints or treatment for any back problems.  Copies of VA 
treatment records associated with the claims file in November 
1997 show treatment for various ailments from 1996 to 1997.  
The records show no complaints or treatment for any back 
problems.  

On VA examination in November 1997, the examiner noted the 
veteran's medical history and complaints and indicated that 
the veteran's medical condition was well known.  (The 
examiner conducted the prior examinations reported above.)  
The veteran reported radiating pain down his right leg with 
frequent numbness in the leg and foot.  The veteran stated 
that the weakness in his right leg had improved over the past 
couple of years.  He reported flare-ups of his symptoms with 
changes in the weather and on prolonged sitting or standing.  
Occasionally, the flare-ups had no known precipitating cause.  
The veteran denied any bladder or bowel dysfunction and 
indicated that he was not taking any medications.  He 
reported having had numerous jobs and was presently working 
in a temporary position as a deliveryman for a clinic which 
did not require any heavy physical work.  

On examination, the veteran was ambulatory and was in no 
acute distress.  There was no apparent spinal deviation.  
There was mild tenderness over the lumbosacral spine and 
positive tenderness on the right side.  Measurement "in pain 
with active range of motion" showed forward flexion from 0 
to 50 degrees with extension from 0 to 15 degrees.  Lateral 
flexion was from 0 to 20 degrees, bilaterally.  Strength was 
4.5 to 5/5 in both lower extremities; slightly weaker on the 
right side.  Deep tendon reflexes were slightly diminished in 
both knee jerks and left ankle jerk, and decreased for right 
ankle jerk.  Pinprick sensation was diminished in the L5-S1 
dermatome distribution on the right side, but was otherwise 
unremarkable.  Straight leg raising was negative, 
bilaterally.  The assessment included history of lumbosacral 
strain, degenerative joint disease, degenerative disc 
disease, chronic low back pain, and lumbosacral spine 
radiculopathy in the right lower extremity with degenerative 
disc disease of the lumbosacral spine.  

In October 1998, the Board remanded the appeal to the RO for 
the express purpose of having the veteran examined to 
determine the degree of functional loss on use, due to pain, 
and/or during flare-ups under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the requirements set forth by the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO was directed to obtain the medical records from all 
sources identified by the veteran, including all VA treatment 
records.  

By letters in November 1998 and February 1999, the RO 
requested that the veteran provide the names and addresses of 
all medical care providers who treated him for his low back 
disorder.  The veteran was also asked to complete the 
enclosed release forms so that the RO could attempt to obtain 
all records from any sources outside of the VA.  The veteran 
did not reply to the RO's requests.  

Copies of all VA medical records from Camp Hill and Lebanon 
medical facilities were associated with the claims file in 
June 1999.  The records show treatment for various ailments 
from 1994 to 1998.  Except for duplicate copies of medical 
reports already obtained and reported above, the records show 
no additional treatment for any back problems.  

A letter from VA Medical Center in Philadelphia, dated in 
February 2000, indicated that a check for medical records 
from 1994 to the present, including all retired records, 
using the veteran's social security number, first and last 
name, all log book entries, and a thorough search of the 
medical records file area turned up no records pertaining to 
the veteran.  

The veteran was notified by letter in February 2000 that he 
was scheduled for VA examinations in March 2000.  The veteran 
failed to report for the VA examinations.  In April 2000, a 
follow-up letter was sent to the veteran at his last know 
address of record informing him of the requirement to report 
for an examination when scheduled.  The veteran was also 
asked if he were willing to report for another examination if 
one was scheduled and was also asked to provide the names and 
address of all medical care providers.  No reply was received 
to any of the RO's letters.  To confirm the veteran's current 
address of record, he was contacted via telephone by a VA 
employee.  His wife verified his address.  A message was left 
to call the employee at a specified number.  No response was 
received from the veteran.

By letter dated in May 2000, the veteran was notified that 
his appeal was being returned to the Board for further 
consideration, and that he could submit additional evidence 
directly to the Board within 90 days.  The letter also 
informed the veteran that any evidence submitted after 90 
days should be accompanied by a statement explaining good 
cause.  The veteran did not reply to the RO's letter.  

Increase Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist obligation, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claim either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The Board remanded the appeal to the RO for 
additional development, and the veteran was afforded 
additional periods of time to submit evidence.  The veteran 
failed to report for scheduled VA examinations and did not 
respond to any of the RO's numerous requests for information.  
The RO made reasonable efforts to obtain all relevant records 
from VA sources adequately identified by the veteran.  
Additionally, multiple VA examinations were conducted, and 
copies of the reports associated with the file.  The record 
is complete and the Board is satisfied that the VA has 
complied with its duty to assist the veteran.  

As noted above, service connection for herniated nucleus 
pulposus was established by rating action in November 1991, 
and a 40 percent evaluation was assigned, effective from May 
29, 1991, the date of receipt of the veteran's original claim 
for service connection.  38 C.F.R. § 3.400(b)(2) (2000).  The 
veteran disagreed with the evaluation assigned and this 
appeal ensued.  Thereafter, in October 1998, the Board 
remanded the appeal to the RO for additional development 
necessary to determine the degree of impairment of the 
veteran's service-connected low back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with an original claim of service 
connection, the claim shall be rated based on the evidence of 
record.  § 3.655(b).  

Analysis

In the instant case, the Board remanded the appeal to the RO 
in October 1998 in order to obtain medical information 
necessary to rate the veteran's service-connected low back 
disability.  Specifically, the information expected from the 
examination was need to determine the degree of functional 
loss due to pain, on use, and during flare-ups under the 
provisions of 38 C.F.R. § 4.40, 4.45, and the ruling in 
DeLuca.  The remand emphasized the need for the veteran to 
report for any scheduled VA examinations and the consequences 
of his failure to do so if one were scheduled (38 C.F.R. 
§ 3.655).  The veteran did not report for the scheduled 
orthopedic and neurological examinations, nor did he respond 
to the RO's letters asking whether he were willing to report 
for another examination.  Furthermore, the veteran did 
provide any information concerning treatment of his low back 
disability.  The veteran did not contact the RO to explain 
his failure to report nor did he request that another 
examination be scheduled.  An SSOC sent to the veteran and 
his representative in March 2001 included citation to 
§ 3.655.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2000).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
consider functional loss under the provisions of 38 C.F.R. 
§ 4.40 and 4.45, or the holding in DeLuca.  As the current 
evidence of record is inadequate to consider functional loss, 
the Board will not address this subject, and will proceed to 
adjudicate the veteran's claim for a rating in excess of 40 
percent based on the evidence of record.  

The veteran is currently assigned a 40 percent evaluation for 
his low back disability under Diagnostic Code (DC) 5293, 
which provides as follows:  

Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
    neuropathy with characteristic pain and demonstrable 
muscle 
    spasm, absent ankle jerk, or other neurological findings 
    appropriate to site of diseased disc, little intermittent 
    relief..........................................................................  60
  Severe; recurring attacks, with intermittent 
relief..........................  40
  Moderate; recurring 
attacks.........................................................  20
  
Mild.........................................................
.................................  10
  Postoperative, 
cured...................................................................    0

The medical evidence shows the veteran's low back disability 
is manifested principally by complaints of pain, limitation 
of motion, and complaints of numbness in the right lower 
extremity.  The veteran was examined by VA on several 
occasions during the pendency of this appeal, and the 
findings from those examinations were not materially 
different.  The range of motion studies of the veteran's 
lumbosacral spine on the most recent VA examination in 1997 
showed forward flexion to 50 degrees, backward extension to 
15 degrees, and lateral flexion to 20 degrees, bilaterally.  
(The ranges of motion were slightly less on examination in 
May 1995).  The Board has accepted these findings as the 
general state of his functional impairment due to low back 
pain and concludes that these indicate no more than severe 
limitation of lumbar spine motion.  There is no evidence of 
absent ankle jerk (although it was shown to be decreased on 
the right), and no evidence of muscle spasm or significant 
neurological findings.  The evidence shows some decreased 
sensation to pin prick and some slight decrease in strength 
primarily in the right lower extremity.  Interestingly, when 
seen by the VA in November 1997, the veteran reported that 
the weakness in his leg had improved over the past couple of 
years.  Overall, the veteran's low back disability does not 
reflect pronounced symptoms so as to warrant a rating in 
excess of 40 percent.  

The only other provisions of the Rating Schedule which allow 
for a rating in excess of 40 percent under which the veteran 
may be evaluated are for fracture or ankylosis of the spine.  
(DC's 5285, 5286, and 5289).  However, as there is no 
evidence of fracture or ankylosis of the veteran's low back 
or any evidence suggesting that his symptoms are analogous to 
fracture or ankylosis, application of these provisions would 
be inappropriate.  Applying DC 5293 to the facts of the case, 
the objective assessment of the veteran's present impairment 
does not suggest that he has pronounced neurological symptoms 
so as to warrant a rating in excess of 40 percent since 
service connection was granted.  Hence, the veteran's appeal 
is denied.  



ORDER

A rating in excess of 40 percent for herniated nucleus 
pulposus is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

